COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Tyrond Dwayne Richard v. The State of Texas

Appellate case number:      01-16-00196-CR

Trial court case number:    1336435

Trial court:                180th District Court of Harris County

       The panel has voted to deny appellant’s “Motion for Rehearing/Reconsideration,”
construed as a motion for rehearing of the memorandum opinion and judgment, issued on
April 14, 2016.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Higley.

Date: June 2, 2016